    Case 1:19-cv-00068-JRH-BKE Document 14 Filed 07/20/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT


                     FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


CARLTON DAVIS,

              Plaintiff,

       V.                                               CV 119-068


ANDREW M. SAUL,Commissioner of Social
Security Administration,

              Defendant.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

AFFIRMS the Commissioner's final decision, CLOSES this civil action, and DIRECTS

the Clerk to enter final judgment in favor of the Commissioner.

      so ORDERED this ^(^^dav of July, 2020, at Augusta, Georgia.


                                          j. rammi/hall^             judge
                                          UNITgDSTATES DISTRICT COURT
                                          ■SOIJTHERN DISTRICT OF GEORGIA
